Order vacating service of process on foreign corporation unanimously affirmed, with $20 costs and disbursements to the respondent. While it is true that the limitation on service of process on foreign corporations has been lifted to a considerable extent by the United States Supreme Court in International Shoe Co. v. Washington (326 U. S. 310), the settled rule as to the extent or exercise of our jurisdiction in this State has not been changed. Moreover, there are policy considerations which suggest that any change should be effected by legislation rather than by judicial decision. In that way, circumstances affecting the convenience of commerce may be more generally considered. The statutes adopted would provide wider notice to those, “ not doing business within the state ” who, nevertheless, may have occasion to.enter the State for the purpose of making contracts here, or having them performed here. Concur — Breitel, J. P., Bastow, Botein and Rabin, JJ. [See post, p. 774.]